Citation Nr: 0832231	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-39 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1960 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss.



FINDING OF FACT

The veteran's bilateral hearing loss existed at the time of 
his entry into service, and did not permanently increase in 
severity during his period of service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss existed prior to service 
and was not aggravated by active service.  38 U.S.C.A. 
§§ 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. §  1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (the presumption of aggravation created by § 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere 
transient flare-up during service of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
In addition, the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service-connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).

Service connection may not be established for disability due 
to impaired hearing unless the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

On examination in June 1960, prior to entrance into service, 
the veteran was noted to have normal hearing 15/15 by whisper 
test.  However, audiometric testing was conducted a week 
later that showed the veteran's hearing was abnormal.  The 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
50
LEFT
0
5
5
20
55

Because the veteran's bilateral hearing loss was noted at 
entrance into service, the Board finds that his bilateral 
hearing loss existed prior to service.  The pertinent 
question is thus whether his bilateral hearing loss was 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

On the separation examination performed in March 1964, 
audiometric testing revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
30
LEFT
0
0
0
15
30

Having examined the June 1960 and March 1964 audiological 
examinations, the Board finds that the veteran did not 
undergo any increase in severity of his pre-existing hearing 
loss during his active service.  Therefore, the presumption 
of aggravation does not attach.  38 C.F.R. § 3.306.

An August 2007 VA audiological examination provided the 
veteran's reported history of being exposed to gunfire and 
jet engine noises while guarding the runways during active 
duty between 1960 and 1964.  The veteran did not report any 
non-military noise exposure.  Audiological evaluation 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
80
105
LEFT
25
45
60
85
105

Speech audiometry revealed speech recognition ability of 84 
percent in both ears.  The examiner diagnosed the veteran to 
have bilateral sensorineural hearing loss.  The examiner 
opined that, based on a review of all of the evidence of 
record, the veteran had hearing loss at the time he entered 
service and that there was no reported threshold shift from 
enlistment to separation.  Thus, the veteran's current 
hearing loss pre-existed service and was not aggravated by 
military service.  

In order to establish service connection by aggravation, 
there must be objective evidence of worsening of a pre-
existing condition during service.  No evidence has been 
presented or found that the condition permanently worsened as 
a result of or during the veteran's service.  Moreover, the 
medical evidence clearly shows that the veteran's bilateral 
hearing loss pre-existed service and did not permanently 
increase during service.  Therefore, the Board finds that the 
weight of the evidence in this case is against finding that 
the veteran's pre-existing bilateral hearing loss permanently 
worsened, or was aggravated, during service.  In addition, 
the August 2007 VA examiner found that the hearing loss was 
not aggravated during service.  That opinion is probative and 
persuasive because of the examiner's review of the record and 
examination of the veteran.  In addition, there are no 
contrary opinions of record.

The Board has considered the veteran's assertions that his 
bilateral hearing loss is related to his period of active 
service.  However, to the extent that the veteran relates his 
current bilateral hearing loss to his service, his opinion is 
not competent evidence. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's bilateral hearing 
loss pre-existed his service and was not aggravated therein.  
As the preponderance of the evidence is against the 
appellant's claim for service connection for bilateral 
hearing loss, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2007; rating 
decision in September 2007; and a statement of the case in 
October 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the October 2007 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


